Citation Nr: 1509218	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to his service-connected disabilities. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, prior to November 6, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine, from November 6, 2003 to February 28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the claims file is currently with the RO in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of the hearing is of record.

In May 2014, the Board issued a decision that denied the Veteran's claim for an acquired psychiatric disability and remanded the Veteran's claims for increased ratings for his service-connected cervical spine.  A claim for service connection for bilateral hearing loss was reopened and granted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to his acquired psychiatric disability claim and remanded the claim back to the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 2011 statement, and reiterated in a June 2014 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to increased ratings for his service-connected degenerative disc disease of the cervical spine disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to an evaluation in excess of 10 percent prior to November 6, 2003 and entitlement to an evaluation in excess of 20 percent from November 6, 2003 to February 28, 2005 for service-connected degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran initially indicated his desire to withdraw his appeal regarding the issues of entitlement to increased ratings for his service-connected degenerative disc disease of the cervical spine in a July 2011 statement; he reiterated his desire to withdraw his appeal regarding these issues in a June 2014 statement.  See Statement in Virtual Record.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.


ORDER

The claim for entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, prior to November 6, 2003, is dismissed without prejudice.

The claim for entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine, from November 6, 2003 to February 28, 2005, is dismissed without prejudice.


REMAND

Pursuant to the December 2014 Court JMPR, the Board will remand for further development the Veteran's claim for an acquired psychiatric disability.  The Court essentially found that the November 2012 VA examination was not adequate.  A new examination should therefore be provided to the Veteran.  Multiple opinions are requested pursuant to the December 2014 JMPR.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability, and their relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The VA examiner is asked to address the following questions:
	
a)  The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder , to include any diagnosed during the period on appeal (i.e. major depression, anxiety disorder), either began during or was otherwise caused by the Veteran's military service.  

The VA examiner should additionally address:

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected degenerative disc disease of the cervical spine.    

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected dengerative disc disease of the cervical spine.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected degenerative disc disease of the lumbar spine.    

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected dengerative disc disease of the lumbar spine.

g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected carpal tunnel syndrome of the right and/or left wrist.    

h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected carpal tunnel syndrome of the right and/or left wrist. 

i)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected hypertension.   

j)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected hypertension.

k)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected tinnitus.   

l)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected tinnitus.

m)  The VA examiner should specifically discuss whether the Veteran's diagnosis of an anxiety disorder by the November 2012 VA examiner was a clinical description of his previously diagnosed major depressive disorder or an entirely separate diagnosed disorder. 

n)  The VA examiner should address the fact that the Veteran's service-connected disabilities were identified as relevant Axis III factors with regard to the Veteran's diagnosis of a major depressive disorder by his VA treating physicians, the VA examiner should determine whether this equates to the Veteran's  major depressive disorder being secondary to those conditions. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. C.  SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


